Citation Nr: 0217022	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-02 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation by reason of 
need for regular aid and attendance or by reason of being 
permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran has the following service-connected 
disabilities: frostbite of the left foot and right foot, 
each rated as 30 percent disabling; peripheral neuropathy of 
the left and right upper extremities, each rated as 10 
percent disabling; post-traumatic stress disorder, rated as 
10 percent disabling; and hemorrhoids, currently rated as 
noncompensable.

2.  The evidence of record does not establish that the 
veteran is in need of regular aid and attendance or is 
permanently housebound by reason of service-connected 
disability.


CONCLUSION OF LAW

The criteria for awarding special monthly compensation by 
reason of need for regular aid and attendance or by reason 
of being permanently housebound have not been met.  38 
U.S.C.A. §§ 1114(l) and (s), 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified the veteran of all regulations pertinent 
to special monthly compensation claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  Further, the Board notes that the 
claims file contains relevant VA and private medical 
records.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim, and the veteran has 
been notified (letter dated in July 2001) of the evidence he 
could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

The veteran has the following service-connected 
disabilities: frostbite of the left foot and right foot, 
each rated as 30 percent disabling; peripheral neuropathy of 
the left and right upper extremities, each rated as 10 
percent disabling; post-traumatic stress disorder (PTSD), 
rated as 10 percent disabling; and hemorrhoids, currently 
rated as noncompensable.  The veteran's total combined 
disability rating is 70 percent.

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, 
lacing at the back, etc.); inability of a claimant to feed 
him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may 
still be payable if the veteran has a single permanent 
disability rated 100 percent disabling, and has either 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more or is 
permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.351(d).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to service-connected permanent disability or 
disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.351(d)(2).

A November 1997 letter from the veteran's private physician 
reflects that the veteran was entirely dependent upon his 
wife and the help of aids for his custodial care.  Further, 
a February 2001 physical examination from the Ohio Veterans 
Home reflects that the veteran cannot dress himself or 
perform personal hygiene on a daily basis.  It was noted 
that his rehabilitation potential was "probably not great."

The case does not involve a dispute concerning the severity 
of the veteran's overall health and functioning.  However, 
the evidence of record (especially as noted in a private 
April 1995 consultation report) indicates that the veteran 
was in relatively good health prior to his first 
cerebrovascular accident (CVA), or stroke, in 1995.  As 
noted by the June 1998 VA peripheral nerves examination, the 
veteran's CVAs (April 1995 and May 1996) had affected his 
left arm and left leg and had caused the veteran to rely 
constantly on a wheelchair.  The June 1998 examiner noted 
that prior to the CVA the veteran had full use of his hands 
and had no limit on walking distance.

While the Board acknowledges that the veteran's service-
connected disabilities have caused him pain and some 
functional impairment, the evidence in this case clearly 
reflects the veteran's decreased ability to perform daily 
activities since the CVAs.

In short, although the veteran unquestionably requires 
regular aid and attendance and is permanently housebound, 
the reason for that profound level of disability is to be 
found in disorders which are unrelated to service.  As the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Special monthly compensation by reason of need for regular 
aid and attendance or by reason of being permanently 
housebound is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

